FILED

MAE`£ ‘~ '~" ."3‘-
UNITED STATES DISTRICT COURT ` ‘ '
FOR THE DISTRICT OF COLUMBIA Cle|'k, U.S. District and
bankruptcy courts

Tyrone Julius, )
)
Plaintiff, )
)

v. ) Civil Action No.  
)
Jones Saff, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperz`s. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia homeless resident (see Compl. Attachment), sues an
individual either residing or working in the District of Columbia. He seeks $999,999,999,999 in
damages. The basis of the complaint is unclear but plaintiff appears to allege that defendant

assaulted him, although the complaint attachment suggests otherwise. In any event, the

complaint neither presents a federal question nor provides a basis for diversity jurisdiction
because the parties are not of diverse citizenship. Accordingly, it will be dismissed. A separate

Order accompanies this Memorandum Opinion.

/-£’¢“¢/M, ’

United 'Stalte istrict Judge
Date: February / § , 2010